Colt, J.
Upon the defendant’s motion, the first count in the indictment was quashed. It is objected to the second count, that the threat is not set out according to its tenor, because the language used does not import a threat to accuse of a crime under *492Gen. Sts. c. 160, § 28, but assumes a state of facts upon which an accusation had been already made, and amounts to an offer to compound the offence for money; and further, that the word *' seduced ” does not imply a criminal offence accomplished. But this is not the only, or most natural, interpretation of the words used; and the jury were justified in finding, upon evidence which supported this count, that the defendant, by the words used, committed the offence charged.
The verdict however must be set aside. The jury were permitted to separate without - returning a verdict into court, and without sealing it up according to the order of the court.

Exceptions sustained.